Case 1:18-cv-01121-JDT-cgc Document 41 Filed 08/04/20 Page 1 of 1                     PageID 209




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

BRIAN MARQUINCE LONG,                            )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )           No. 18-1121-JDT-cgc
                                                 )
STEPHEN PAGE, ET AL.,                            )
                                                 )
       Defendants.                               )


                    ORDER DENYING MOTION FOR ENTIRE DEPOSITION


       The pro se prisoner Plaintiff, Brian Marquince Long, has filed another motion asking the

Court to require Defendant’s counsel to provide him with a complete copy of his own deposition

rather than the brief excerpts filed in supprt of Defendant’s motion for summary judgment. (ECF

No. 40.) As the Court explained in a previous order, however, Plaintiff is not entitled to a copy of

his entire deposition unless he pays the reasonable charges of the court reporter for preparing it.

(See ECF No. 34 at PageID 123-24 (citing Fed. R. Civ. P. 30(f)(3) and Dujardine v. Mich. Dep’t

of Corr., No. 1:07-cv-701, 2009 WL 3401172, at *1 (W.D. Mich. Oct. 19, 2009) (even indigent

parties proceeding pro se must “bear[] their own litigation expenses.”)).)

       Plaintiff’s motion for a copy of his entire deposition is DENIED.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE
